


Exhibit 10.30

 

ADDENDUM TO CHANGE IN CONTROL SEVERANCE LETTER

 

This Addendum modifies the severance pay provisions contained in a letter (the
“CiC Severance Letter”) from Omnicell, Inc. (the “Company”) to Marga
Ortigas-Wedekind (the “Executive”) as it relates to payment of severance
benefits in connection with the Acquisition of the Company (the “CiC Severance
Benefits”).  Terms not defined herein shall have the meanings ascribed to them
in the CiC Severance Letter.  Executive and the Company hereby agree as follows:

 

Entitlement to Severance Benefits.   The CiC Severance Benefits are payable to
Executive only if within twelve (12) months following an Acquisition of the
Company either (i) Executive suffers a separation from service from the Company
due to an involuntary termination without Cause, (ii) the principal place of
performance of Executive’s responsibilities and duties is changed to a location
outside of the San Mateo, Santa Clara or San Francisco counties, or (iii) there
is a material reduction in Executive’s responsibilities and duties without
Cause; provided however that, Executive shall be entitled to the CiC Severance
Benefits due to an event described in (ii) or (iii) above only if (x) the
Company is given written notice from the Executive within sixty (60) days
following the first of such event describing the condition, (y) the Company
fails to satisfactorily remedy such condition within thirty (30) days following
such written notice, and (z) the Executive terminates employment within thirty
(30) days following the end of the period within which the Company was entitled
to remedy the condition but failed to do so.

 

Application of Internal Revenue Code Section 409A.  Notwithstanding anything to
the contrary herein, the following provisions apply to the extent severance
benefits provided in Executive’s CiC Severance Letter are subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”).  Severance benefits shall not commence
until Executive has a “separation from service” for purposes of Section 409A.  
Severance benefits are intended to comply with the provisions of Section 409A. 
As such, if Executive is, upon separation from service, a “specified employee”
for purposes of Section 409A, then, solely to the extent necessary to avoid
adverse personal tax consequences under Section 409A,  the timing of the
severance benefits payments shall be delayed until the earlier of (i) six
(6) months and one day after Executive’s separation from service, or
(ii) Executive’s death.  Executive shall receive severance benefits only if
Executive executes and returns to the Company, within the applicable time period
set forth therein but in no event more than forty-five (45) days following the
date of separation from service, a separation agreement containing the Company’s
standard form of release of claims in favor of the Company, and permits such
release to become effective in accordance with its terms (such latest permitted
date, the “Separation Agreement Deadline”).   If the severance benefits are not
covered by one or more exemptions from the application of Section 409A and the
separation agreement could become effective in the calendar year following the
calendar year in which Executive separates from service, the separation
agreement will not be deemed effective any earlier than the Separation Agreement
Deadline.  None of the severance benefits will be paid or otherwise delivered
prior to the effective date of the separation agreement.  Except to the minimum
extent that payments must be delayed because Executive is a “specified employee”
or until the effectiveness of the separation agreement, all severance benefits
will be paid in a lump sum on the 60th day following Executive’s separation from
service.  The severance benefits are intended to qualify for an exemption from
application of Section 409A or comply with its requirements to the extent
necessary to avoid adverse personal tax consequences under Section 409A, and any
ambiguities herein shall be interpreted accordingly.

 

OMNICELL, INC.

 

 

 

 

 

/s/ Mary Lee Sharp

 

12/30/10

By:

 

Date

 

 

 

/s/ Marga Ortigas-Wedekind

 

12/30/10

Marga Ortigas-Wedekind

 

Date

 

--------------------------------------------------------------------------------
